Name: Commission Regulation (EC) No 2709/94 of 8 November 1994 opening an invitation to tender for the reduction in the levy on grain sorghum imported into Spain from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 11 . 94 Official Journal of the European Communities No L 288/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2709/94 of 8 November 1994 opening an invitation to tender for the reduction in the levy on grain sorghum imported into Spain from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1799/94 of 18 July 1994 on special arrangements for imports of maize and sorghum into Spain for the year 1994 (!), and in particular Articles 3 (2) and 8 thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of maize and grain sorghum into Spain in the years 1987 to 1993 ; whereas by Regulation (EC) No 532/94 (2) extending the measures taken under the above ­ mentioned agreement, the Council approved the exten ­ sion of that agreement to 1994 ; Whereas, pursuant to Article 3 (3) of Regulation (EC) No 1799/94, the levy reduction is to be applied to sorghum imported into Spain under cover of a licence valid in that Member State alone ; Whereas Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (3), as last amended by Regulation (EEC) No 2484/94 (4), provides in particular for a reduction of 60 % in the levy applicable to grain sorghum up to a quota of 100 000 tonnes per calendar year and of 50 % in excess of that quota ; whereas, if that benefit is combined with the reduction provided for under this Regulation, this is likely to disturb the Spanish market for cereals ; whereas such combined benefits should be ruled out for the sake of the satisfactory functioning of the invitation to tender ; Whereas Commission Regulation (EC) No 675/94 of 25 March 1 994 laying down detailed rules for the application of the special arrangements for Council Regulations (EC) No 3640/93 and (EC) No 3670/93 concerning imports of maize and sorghum into Spain and of maize into Portu ­ gal (*), as amended by Regulation (EC) No 2660/94 (6), lays down the special additional detailed rules necessary for implementing the invitation to tender, in particular those relating to the lodging and release of the security to be lodged by operators to ensure compliance with their obli ­ gations and, in particular, the obligation to process or use the imported product on the Spanish market ; Whereas, in the light of current market needs in Spain, an invitation to tender for the reduction in the levy on imports of sorghum should be opened in the framework of these special arrangements for imports ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy referred to in Article 10 of Council Regulation (EEC) No 1766/92 (7) on grain sorghum to be imported into Spain . 2. Under this invitation to tender, the reduction in the import levy on grain sorghum provided for in Article 1 1 of Regulation (EEC) No 715/90 shall not apply. 3 . The invitation to tender shall be open until 19 January 1995. During that period, weekly invitations shall be issued with quantities and closing dates as shown in the notice of invitation to tender. 4. Regulation (EC) No 675/94 shall apply save as otherwise provided for in this Regulation. Article 2 Import licences issued under these invitations to tender shall be valid from the date they are issued within the meaning of Article 6 (4) of Regulation (EC) No 675/94, until 30 April 1995. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (  ) OJ No L 189, 23 . 7 . 1994, p . 17 . 0 OJ No L 68 , 11 . 3 . 1994, p . 1 . (3) OJ No L 84, 30 . 3 . 1990, p. 85. (4) OJ No L 265, 15. 10 . 1994, p . 3 . O OJ No L 83, 26. 3 . 1994, p . 26. (Ã ©) OJ No L 284, 1 . 11 . 1994, p. 29 . 0 OJ No L 181 , 1 . 7. 1992, p. 21 . No L 288/2 Official Journal of the European Communities 9 . 11 . 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1994. For the Commission Rene STEICHEN Member of the Commission